DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vincent Huang et al. (U.S. Patent Publication 20140172854).

With respect to claims 1 and 15, Huang teaches:
obtaining, by a computing system comprising one or more computing devices, a dataset comprising data indicative of a plurality of entities and at least one data item respective to at least one of the plurality of entities (see paragraph [0029], where data sets may be for users or entities, and will have associated items or information);
clustering, by the computing system, the plurality of entities into at least one entity cluster (see paragraph [0033], where the entities are clustered);
determining, by the computing system, a majority condition for the at least one entity cluster, the majority condition indicating that the at least one data item is respective to at least a majority of the plurality of entities (see paragraph [0033], where the entities are clustered, where entities have similar conditions or attributes); and
assigning, by the computing system, the at least one data item to the plurality of entities in an anonymized dataset based at least in part on the majority condition (see paragraph [0033], where the entities are clustered, where entities have similar conditions or attributes).

With respect to claim 2, Huang teaches:
	distributing, by the computing system, the anonymized dataset to an external computing system (see Fig 3, where the anonymous dataset is distributed).


	With respect to claim 3, Huang teaches:
wherein the dataset comprises federated learning training data (see paragraph [0030] for learning).

With respect to claim 4, Huang teaches:
wherein the dataset comprises personally identifiable information (see paragraph [0029], where data sets may have personal data).

With respect to claim 5, Huang teaches:
wherein the dataset comprises bipartite graph data (see paragraph [0075], for graph data).

With respect to claim 6, Huang teaches:
wherein the dataset comprises parameters of a machine-learned model (see paragraph [0030] for learning).

Allowable Subject Matter
Claims 7 – 14 and 16 – 20 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/           Primary Examiner, Art Unit 2167                                                                                                                                                                                             	December 1, 2022